DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 4, 6 thru 13 and 15 thru 18 have been entered into the record.  Claims 5 and 14 have been cancelled. 

Response to Amendment
The amendments to the specification and to Figure 3 overcome the drawing and specification objections from the previous office action (1/24/2022).  The drawing and specification objections are withdrawn.  The applicant references that P[0082] of the specification has been deleted (applicant remarks and specification of 4/22/2022).  The examiner assumes that this paragraph is in reference to the PGPub.
The amendments to the claims overcome all but one of the 35 U.S.C. 112(b) rejections from the previous office action (1/24/2022).  The 35 U.S.C. 112(b) rejections are withdrawn, with the remaining 35 U.S.C. 112(b) rejection recited below in this office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 4, 6 thru 13 and 15 thru 18  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a determined sleep phase” in line 3, while earlier in claim 10 (line 6) “the determined sleep phase” is also recited.  It is unclear if this is the same determined sleep phase, or a new determined sleep phase.  The examiner assumes it is the same determined sleep phase for continued examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 4, 6 thru 13 and 15 thru 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur et al Patent Number 10,004,873 B1 in view of Wirtz Patent Application Publication Number 2020/0331501 A1.
Regarding claims 1 and 10 Hur et al teach the claimed apparatus for adapting a driving strategy of a transportation vehicle driving in at least a semi-automated state, sleep aid device for a vehicle 100 (Figure 1), and the claimed method for adapting a driving strategy of a transportation vehicle, the method of Figure 6, for helping a user to engage in deep sleep during movement in an autonomous vehicle and wake up in a light sleep state at a time set to a target time by the user (column 1 lines 20 thru 22), comprising:
the claimed sensor system for capturing an occupant condition of an occupant and adapting based on the occupant condition, “When the sleep mode is entered, in operation S216, the sleep aid device 100 may convert a mode of an intra-vehicle device 600 of FIG. 1 into the sleep mode to induce the user to sleep and may monitor a sleep state of the user using a variety of sensors.” (column 8 lines 38 thru 42 and Figure 6), and “The sleep mode determining device 130 may determine whether a current mode is a sleep mode and a sleep-inducing start time, using the sleep information and the time required.” (column 6 lines 4 thru 6 and Figure 1); and
the claimed control device for adapting the driving strategy, “The route establishing device 120 may establish a route to the destination and may calculate a time required to reach the destination.” (column 5 lines 41 thru 43 and Figure 1), “the route establishing device 120 may first search for a road which has a few corner and facilitates cruise control and may establish such a route” (column 5 lines 64 thru 66), “the route establishing device 120 may avoid a point where quality of sleep of the user is reduced, based on accumulated statistical information to generate a route” (column 6 lines 1 thru 3), and “In operation S211, a sleep aid device 100 for vehicle of FIG. 1 may receive a destination, may establish a route, and may receive or calculate a sleep enable time, a sleep period, and a target sleep time.” (column 8 lines 28 thru 31 and Figure 6),
the claimed sensor system determining a sleeping condition of the occupant, “When the sleep mode is entered, in operation S216, the sleep aid device 100 may convert a mode of an intra-vehicle device 600 of FIG. 1 into the sleep mode to induce the user to sleep and may monitor a sleep state of the user using a variety of sensors.” (column 8 lines 38 thru 42 and Figure 6), and
the claimed control device adapting the driving strategy based on the sleep condition, “the route establishing device may be configured to establish the route again to adjust the time required in response to the target sleep time, if the target sleep time is shorter than the time required” (column 2 lines 32 thru 35), and “In operation S130, the sleep aid device 100 may establish a movement route through a destination, may determine a sleep-inducing time based on the movement route and a time required, and may enter a sleep mode. In this case, the sleep-inducing time may be determined in consideration of a time required to reach the destination and the target sleep time. If a destination arrival time is shorter than the target sleep time, the sleep aid device 100 may change a route to increase the destination arrival time.” (column 7 line 63 thru column 8 line 4 and Figure 5),
the claimed vehicle is brought to a standstill in response to a falling asleep phase being determined to assist the occupant is falling asleep with a suitable journey route chosen or adapted accordingly, “if the target sleep time is three hours and if the time required to reach the destination is two hours, the sleep aid device 100 may search for a route for driving for three hours again and may establish a route to induce the user to wake up if three hours elapses after the user continuously maintain his or her sleep after the vehicle stops or parks” (column 8 lines 4 thru 10 and Figure 5), and “If the user is in the insufficient sleep state, in operation S213, the sleep aid device 100 may encourage the user to enter the sleep mode.” (column 8 lines 34 thru 36 and Figure 6).
Hur et al do not explicitly teach the claimed determining of a sleep phase, but instead monitor the sleep state (column 8 lines 38 thru 42). Wirtz teaches the claimed determining of a sleep phase, “determining a sleep phase of a first occupant of the transportation device using sensors” (abstract), and the claimed adapting the driving strategy based on the determined sleep phase, “After the (probable) sleep phase category has been determined, an electric motor 12 can be actuated via a data output 11 in order to adjust the longitudinal acceleration and the transverse acceleration of the sleeping car 10 to the current sleep phase.” P[0031], and “In a first step, a sleep phase of a first occupant of the transportation device is determined using sensors. In step 200, corresponding determinations are also made for a second occupant and if necessary further occupants of the ego transportation device. In step 300, information regarding the roadway data and the noise sources on an upcoming stretch of road are determined by another transportation device and provided to the ego transportation device. In addition, in step 400, a seat position of the transportation device is determined, with the aid of which a conclusion can be drawn about the intention of the user to sleep or simply to rest. In step 500, a predefined arrival time is evaluated as a desired arrival time of the user of the transportation device. This can take place, for example, through known navigation-related algorithms. Depending on the expected travel time and traffic flow predictions, a required (average) travel speed can now be determined and a corresponding planning of the travel speed, the travel route and the simultaneous consideration of the sleep phases of the occupants of the transportation device can take place. Finally, in step 600, the guidance of the transportation device can be adjusted based on the previously determined insights.” (P[0033] and Figure 3).
The driving adjustments based on the sleep phase of Wirtz would be applied as the route changes based on the sleep state of Hur et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and method for helping a user to engage in deep sleep during movement in an autonomous vehicle of Hur et al with the determining of a sleep phase of Wirtz in order to provide the user with well-rested trip that is on time and avoids costly and time-consuming hotel stays (Wirtz P[0033]).
Regarding claims 2 and 11 Hur et al teach the claimed sensitivity value for the occupant in the sleeping condition in respect of external environmental influences is estimated/stipulated based on the determined sleep phase and the driving strategy is adapted based on the estimated/stipulated sensitivity value, “In operation S217, the sleep aid device 100 may check whether the user is in a light sleep state. If the user is in the light sleep state, the sleep aid device 100 may determine whether an arrival time to the destination is less than 20 minutes. If the arrival time to the destination is less than 20 minutes, in operation S219, the sleep aid device 100 may enter a wake-up mode and may verify whether the user wakes up.” (column 8 lines 43 thru 50 and Figure 6), “The sleep aid device 100 may establish a route to a destination and may determine a sleep-inducing start time based on a time required to reach the destination and a target sleep time, thus controlling an intra-vehicle device 600 at the sleep-inducing start time. The sleep aid device 100 may monitor a sleep state of a user of the vehicle and a destination arrival time to control the intra-vehicle device 600 in a wake-up mode if the vehicle will arrive at the destination within a certain time and if the user is in a light sleep state.” (column 4 lines 59 thru 67), and “the wake-up mode determining device 150 may monitor sleep depth for each location on a route” (column 6 lines 51 thru 53).  The sleep depth, light sleep state and deep sleep state equate to the claimed sensitivity value of the sleeping conditions.
Regarding claims 3 and 12 Hur et al do not teach the claimed driving strategy is adapted based on an assessed/expectable loudness on a journey route implemented as part of the driving strategy.  Wirtz teaches, “roadway data (acceleration values of the transportation device on the upcoming stretch of road) and/or noise sources may be analyzed and made available to the ego transportation device for adjustment of its guidance” P[0017], “a drive on the highway with higher flow noises, for example, may be avoided as long as the user has not reached a more robust deep sleep phase” P[0021], “In step 300, information regarding the roadway data and the noise sources on an upcoming stretch of road are determined by another transportation device and provided to the ego transportation device.” P[0033], and “in step 600, the guidance of the transportation device can be adjusted based on the previously determined insights” P[0033].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and method for helping a user to engage in deep sleep during movement in an autonomous vehicle of Hur et al with the automated driving based on sleep phase for light and robust sleep related to noise along the route of Wirtz in order to provide the user with well-rested trip that is on time and avoids costly and time-consuming hotel stays (Wirtz P[0033]).
Regarding claims 4 and 13 Hur et al do not teach the claimed driving strategy is adapted by decreasing acceleration in response to a shallow sleep phase, and increasing accelerations in response to a deep sleep phase.  Wirtz teaches “The acceleration of the transportation device may be (automatically) adjusted. The acceleration may be or comprise a longitudinal and/or transverse and/or vertical acceleration. In addition, chassis and/or damper settings may ensure that the accelerations of the passenger compartment or the sleeping accommodation and therefore of the occupants are kept low in particular when a light sleep is recognized. Speed and/or acceleration behavior and/or transverse guidance of the transportation device may be adjusted in order to transmit the lowest possible forces to the occupants.” P[0021] (claimed decreasing acceleration in response to a shallow sleep phase), if the occupant is determined to go from light sleep to robust sleep, then the speed and/or acceleration would be adjusted without the lowest possible forces on the occupants (claimed increasing accelerations in response to a deep sleep phase), “The measures mentioned above for considering the sleep phase are exemplary and are not to be understood as exhaustive.” P[0021].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and method for helping a user to engage in deep sleep during movement in an autonomous vehicle of Hur et al with the automated driving based on sleep phase for light and robust sleep to change speed and/or acceleration of Wirtz in order to provide the user with well-rested trip that is on time and avoids costly and time-consuming hotel stays (Wirtz P[0033]).
Regarding claims 6 and 15 Hur et al teach the claimed future sleep phase or waking time or waking time window for the occupant in the sleep condition is estimated based the determined sleep phase or a time characteristic of the determined sleep phases, “In operation S217, the sleep aid device 100 may check whether the user is in a light sleep state. If the user is in the light sleep state, the sleep aid device 100 may determine whether an arrival time to the destination is less than 20 minutes. If the arrival time to the destination is less than 20 minutes, in operation S219, the sleep aid device 100 may enter a wake-up mode and may verify whether the user wakes up.” (column 8 lines 43 thru 50 and Figure 6), “if the target sleep time is three hours and if the time required to reach the destination is two hours, the sleep aid device 100 may search for a route for driving for three hours again and may establish a route to induce the user to wake up if three hours elapses after the user continuously maintain his or her sleep after the vehicle stops or parks” (column 8 lines 4 thru 10 and Figure 5), and “The sleep aid device 100 may establish a route to a destination and may determine a sleep-inducing start time based on a time required to reach the destination and a target sleep time, thus controlling an intra-vehicle device 600 at the sleep-inducing start time. The sleep aid device 100 may monitor a sleep state of a user of the vehicle and a destination arrival time to control the intra-vehicle device 600 in a wake-up mode if the vehicle will arrive at the destination within a certain time and if the user is in a light sleep state.” (column 4 lines 59 thru 67).
Regarding claims 7 and 16 Hur et al teach the claimed occupant in the sleeping condition is woken on the estimated waking time or waking time window, “In operation S217, the sleep aid device 100 may check whether the user is in a light sleep state. If the user is in the light sleep state, the sleep aid device 100 may determine whether an arrival time to the destination is less than 20 minutes. If the arrival time to the destination is less than 20 minutes, in operation S219, the sleep aid device 100 may enter a wake-up mode and may verify whether the user wakes up. In other words, the sleep aid device 100 may verify whether the user wakes up after inducing him or her to wake up. If the user wakes up, the sleep aid device 100 may end the wake-up mode.” (column 8 lines 43 thru 53 and Figure 6).
Regarding claims 8 and 17 Hur et al teach the claimed infrastructure property is selected based on the determined sleep phase and the claimed journey route is chosen/adapted based on the infrastructure property, “the route establishing device 120 may establish the shortest-distance or shortest-time route to the destination in a sleep mode, the route established by first searching for a road which facilitates cruise control. In other words, since it is advantageous for the user to take deep sleep on a straight road as compared a road with some or many corners, the route establishing device 120 may first search for a road which has a few corner and facilitates cruise control and may establish such a route, thus minimizing inconvenience by driving when the user sleeps.” (column 5 lines 58 thru 67).  
Regarding claims 9 and 18 Ikeda et al teach the claimed sleep profile of the occupant is stored in the control device and the driving strategy is adapted based on the stored sleep profile, “the wake-up mode determining device 150 may monitor sleep depth for each location on a route, may store the monitored result in the storage device 400 to construct a database and/or may upload the database to a cloud” (column 6 lines 51 thru 55), “if the sleep information setting device 110 does not receive a target sleep time in advance, it may set a target sleep time to a previously stored recommendation value according to an age or gender of the user. For example, if the user is in his or her forties, since he or she may be more tired than users in their twenties, the sleep information setting device 110 may increase a sleep time for the user in his or her forties.” (column 5 lines 33 thru 40), “The storage device 400 may store a target sleep time, sleep information, and information about a route to a destination.” (column 7 lines 7 thru 9), and “the sleep aid device 100 may search a previously stored database for an optimal sleep route” (column 8 lines 10 thru 12).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662